Citation Nr: 1506038	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-33 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970 with subsequent service in the Army Reserves.

These matters come to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in May 2010, a statement of the case was issued in October 2012, and a substantive appeal was received in November 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has bilateral hearing loss and tinnitus due to noise exposure experienced as a helicopter pilot.  T. at 2.  He testified that he wore a particular helmet initially and then was given a new helmet, which was better for sound.  T. at 3.  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was pilot and he served in the Republic of Vietnam for 1 year, 1 month and 21 days.  

Based on the above, the Board concedes that the Veteran had noise exposure during active service.

In October 2009, the Veteran underwent a VA examination to assess the etiology of his claimed bilateral hearing loss and tinnitus.  Upon audiometric testing, hearing loss for VA purposes was not shown.  

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  None of the auditory thresholds were 40 decibels or greater, and only the frequencies at 4000 Hertz were greater than 26 decibels in both ears.  

At the Board hearing, the Veteran testified that his hearing has worsened since the 2009 VA examination.  Based on the Veteran's assertions, the Veteran should be afforded another VA examination to assess the nature and etiology of his claimed bilateral hearing loss.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

With regard to his claimed tinnitus, the Veteran told the VA examiner that while he could not state the specific onset time of the tinnitus, he first noticed it in approximately 1999.  In formulating a negative etiological opinion, the examiner appeared to rely on the Veteran's reported period of onset of 1999.  

In his substantive appeal, the Veteran stated that when the audiologist asked to pinpoint a date that tinnitus began he stated that he told when he actually remembered hearing it enough to realize it was bothering him, but he seemed to suggest that this was not necessarily the date it began.  At the Board hearing, the Veteran testified that his tinnitus began in the 1980's.  T. at 5.  

Thus, in light of the Veteran's lay assertions, the Board finds that he should be afforded a new VA examination to assess the nature and etiology of his tinnitus.

It is also noted that the VA examiner noted that the Veteran's "tinnitus is quite infrequent and short duration in occurrence, and in my opinion would be considered normally occurring."  It is not clear the basis for this statement, to include the basis for finding that tinnitus is 'normally occurring,' and thus provides further basis for obtaining a new examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiometric examination to ascertain whether any current bilateral hearing loss or tinnitus is related to service.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  

The examiner should offer an opinion as to the following:

a)  Does the Veteran have a current diagnosis of a hearing loss disability of one or both ears as defined by VA regulation (38 C.F.R. § 3.385)?

b)  Is it at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss had its onset during his period of service or is otherwise related to the Veteran's period of service, including conceded noise exposure?

c)  Is it at least as likely as not (a 50 percent or higher degree of probability) that tinnitus had its clinical onset during his period of service or is otherwise related to the Veteran's period of service, including conceded noise exposure?

The examiner must provide reasons for all opinions offered. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.  

If the examiner rejects the reports of the Veteran, then he or she must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

2.  If either of the benefits sought on appeal remain denied, issue a supplemental statement of the case; then return the case the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




